Citation Nr: 0300424	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  00-11 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
of septoplasty, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for hypertension 
with heart disease.

3.  Entitlement to service connection for an eye 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
June 1981 and active duty for training for a period of 
nine days in May 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision 
from the Department of Veterans Affairs (VA) regional 
office (RO) in Los Angeles, California.


FINDINGS OF FACT

1.  The RO has obtained all evidence necessary for an 
equitable adjudication of the issue on appeal.  

2.  The veteran's service-connected residuals of a 
septoplasty are currently manifested by a left anterior 
septal deviation with no greater than an 80 percent 
obstruction and some drying of the anterior/septal mucosa 
on the right.

3. A chronic disability of hypertension or hypertensive 
heart disease was not shown in service or within one year 
following service.

4.  The veteran's bilateral myopic presbyopia is a 
refractive error of the eyes, not shown in service or to 
be a result of superimposed injury or disease during 
service.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 
10 percent for right knee residuals of ligamentous injury 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.6-4.7, 4.97, 
Diagnostic Code 5257 (2002).

2.  Hypertensive heart disease was not incurred or 
aggravated by service and the incurrence in service of 
hypertensive heart disease may not be presumed.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Myopic presbyopia was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law to clarify the duty of VA to assist claimants 
in developing evidence pertinent to their claims for 
benefits. It eliminates the prior requirement that a claim 
be well grounded before VA's duty to assist arises.  VCAA 
requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his or her 
claim unless it is clear that no reasonable possibility 
exists that would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds 
that all required notice and development action specified 
in this new statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the March 2000 Statement of the Case (SOC), 
Supplemental SOC(s), dated in September 2000, May 2002 and 
the June 2002 provided the veteran, specifically satisfy 
the requirement at § 5103A of VCAA in that they clearly 
notify the veteran of the evidence necessary to 
substantiate his claim.  The veteran was afforded a 
thorough VA examination and an opportunity to present 
evidence and argument at a personal hearing.  The veteran 
did not indicate the existence of any outstanding Federal 
government record that could substantiate his claims.  Nor 
did he refer to any other records that could substantiate 
his claim.  By letter dated in January
2002, the Board advised the claimant of how 
responsibilities in developing the record are divided.  
Accordingly, the notice requirement regarding division of 
responsibilities is satisfied.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Since the RO has also provided 
all required notice and assistance to the veteran, the 
Board finds that there is no prejudice in proceeding with 
the claim at this time.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

Increased Evaluation

I.  Background

Disability evaluations are determined by the application 
of the VA Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4.  The percentage ratings 
contained in the Rating Schedule represent, as far as can 
be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of 
record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once 
the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal 
balance, the claim is allowed.  Id. Where there is a 
question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7 (2002).

Historically, the veteran had a diagnosis of nasal septum 
blockage and he underwent a septoplasty in March 1980.  
The veteran was granted service connection for a fractured 
nose, which was evaluated as 10 percent disabling by 
rating decision dated in December 1982.  The veteran did 
not appeal the rating.  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 
7 Vet. App. 55, 59 (1994).  The Board notes that the 
veteran is not entitled to a "staging" of ratings based on 
separate periods based on the facts found during the 
appeal period because the present claim is not based on an 
initial assignment of a rating disability.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The veteran's service connected residuals of septoplasty 
are currently evaluated under 38 C.F.R. § 4.97, Diagnostic 
Code 6502 (2002), (Septum, nasal deviation of: Traumatic 
only).  Under Diagnostic Code 6502, disability 
characterized by 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side 
warrants a 10 percent evaluation.

In exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical 
the use of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2002).

The veteran underwent a VA compensation and pension (C&P) 
physical examination in August 1999.  The veteran's 
current complaints included significant impairment of 
breathing, left greater than right, recurrent sinus 
headaches in the distribution of the paranasal sinuses, 
seasonal allergies with rhinorrhea, and congestion.  
Physical examination revealed a nasoseptal deviation to 
the left anteriorly.  There was dried blood in the right 
anterior portion of the nose.  The veteran reported 
frequent epistaxis from this region.  Allergic changes in 
the mucosa of the note with mild congestion was noted.  
There was no paranasal sinus tenderness or evidence of 
acute sinusitis.  There was no drainage into the nose.  
The oral cavity and pharynx were within normal limits.  
The estimated level of obstruction for each nostril was 10 
percent on the right and 25 percent on the left.  The 
examiner viewed a sinus X-ray series brought in by the 
veteran; he interpreted the X-rays to show normal 
appearing sinuses.

Dr. C.V.G, the veteran's private doctor, wrote in December 
1999 that he saw the veteran for a complaint of nasal 
obstruction at that time.  Physical examination showed a 
right anterior septal deviation with 70 to 80 percent 
obstruction of the left nasal airway.  There was drying of 
the anterior septal mucosa on the right with fresh 
bleeding noted.  Dr. G. indicated that the veteran had 
been on antihistamines and decongestants for years without 
improvement; he recommended a septoplasty.  Dr. G. 
indicated by letter dated in April 2000 that physical 
examination revealed a left anterior septal deviation with 
80 percent obstruction with some drying of the 
anterior/septal mucosa on the right with some fresh blood 
noted.  Dr. G. explained that the nose bleeds on the right 
side because of the drying effect on that side and since 
most breathing occurred on that side, there was excessive 
drying on that side, causing the mucosa to crack and 
bleed.

The veteran testified at a local RO hearing in June 2000.  
The testimony pertaining to his service-connected 
residuals of septoplasty indicates as follows:

The veteran takes antihistamine, which helps, but the 
symptoms will return the next day.  He has headaches and 
bleeding on a daily basis.  (Transcript (T.) at pp. 8-9).  
The bleeding in his nose is a drip; it is not profuse.  
His nose will get stuffed while he is lying down.  It 
becomes hard to breathe and he'll blow his nose, which 
produces mucous and blood.  His headaches occur three to 
four times a week.  He uses medication about three times a 
week.  (T. at pp. 10-12).

II.  Analysis

The Board notes initially that the veteran's service 
connected residuals of septoplasty are evaluated at the 
highest maximum evaluation under 38 C.F.R. § 4.97, 
Diagnostic Code 6502.  A review of the most recent 
physical examination shows that the veteran has 
obstruction on only one side, the left.  The veteran's 
personal physician estimated the obstruction to be 80 
percent in April 2000.  This represents the most recent 
and the most severe obstruction of record in recent years.  
An 80 percent obstruction of one side does not meet the 
criteria for a compensable evaluation.  Nonetheless, the 
veteran's service connected residuals of septoplasty is 
currently evaluated as 10 percent disabling.  In this 
regard, the Board also notes the disability has been 
continuously rated at 10 percent since September 1982, 
which is a period in excess of 20 years.  Accordingly, the 
VA can not reduce the 10 percent evaluation except on a 
showing that such rating was based on fraud.  See 
38 C.F.R. § 3.951 (2002).  

The veteran contends in the Appellate Brief, dated in 
December 2002, that the issue of an increased evaluation 
for residuals of septoplasty must be remanded in order 
that the RO would give adequate reasons and bases why the 
veteran was not referred for extraschedular evaluation.  
This is the first mention of extraschedular evaluation by 
the veteran; although, he was advised of the provisions of 
38 C.F.R. § 3.321 in the March 2000 SOC.  The Court (Court 
of Appeals for Veterans Claims, formerly the Court of 
Veterans Appeals) has ruled that the Board is obligated to 
"seek out all issues [that] are reasonably raised from a 
liberal reading of the documents or oral testimony 
submitted prior to the BVA decision."  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); EF v. Derwinski, 1 Vet. App. 324, 
326 (1991); Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991); Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 
2000)(holding that VA has obligation to explore all legal 
theories, including those unknown to the veteran, by which 
he can obtain benefit sought for the same disability).  
The regulations do not preclude the Board from considering 
whether referral to the appropriate first-line official is 
required in the first instance.  See Floyd, Id. at 94.  
Accordingly, the Board has reviewed the record to 
determine whether referral for extraschedular 
consideration is warranted.

 The Appellate Brief neither makes an argument based on 
the record nor proffers any evidence as to why the veteran 
should be considered for an extraschedular evaluation.  
Mere assertion or evidence that a disability interferes 
with employment would not in all cases require 
consideration of 38 C.F.R. § 3.321(b).  VAOGPREC 6-96 at 
p. 7 (August 16, 1996).  A review of the record does not 
indicate any evidence, such as marked interference with 
employment or frequent hospitalizations due to residuals 
of septoplasty, which raise the issue of extraschedular 
evaluation.  On the contrary, the veteran makes no 
assertions whatsoever that his residuals of septoplasty 
disability has interfered with his employment or caused 
any hospitalizations.  The record suggests that he was 
medically qualified for employment with the Postal Service 
immediately after separation, worked for the VA, and then 
worked for a municipality for 20 years.  He testified in a 
local hearing and submitted numerous statements in support 
of his claim and did not describe any problems with 
employment or frequent inpatient care.  Only one 
hospitalization is of record, which occurred in August 
1985 and was less than 24 hours; the veteran has not 
alleged that it is relevant and it is quite remote.  
Accordingly, the Board concludes that the VA's rating 
schedule provides an adequate basis for assessing the 
effects of the disability upon the veteran's earning 
capacity.  The Board finds no indication that the issue of 
an increased evaluation for residuals of septoplasty 
should be remanded for review of extraschedular 
evaluation.

Service Connection

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002).  In order to make a showing of chronic 
disease in service, one must present a combination of 
manifestations sufficient to identify the disease entity 
with sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and a chronic disease, including 
hypertension, becomes manifest to a degree of 10 percent 
within 1 year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Congenital or developmental defects, refractive error of 
the eye, personality disorders and mental deficiency as 
such are not disease or injuries within the meaning of 
applicable regulation.  38 C.F.R. § 3.303(c).

Service medical records show that the veteran underwent an 
enlistment physical examination in October 1974.  The 
medical history indicates the veteran was in good health 
with no current complaints or pertinent injuries or 
disorders in the past.  The physical examination showed 
diminished distant vision both eyes, uncorrected.  Blood 
pressure was recorded at 122/64. 

The veteran presented in June 1975 with complaints of a 
pigmented area, 1 X 1 centimeters (cm) to lateral left 
scleral surface.  Examination showed brown pigmentation 
lateral to left cornea.  The pertinent impression was 
enlarging area of brown pigmentation left sclera.  The 
examiner ordered an optometry consultation, which the 
veteran underwent the same day.  A slit lamp examination 
revealed a conjunctival pigmentation lateral to left 
cornea.  The impression was conjunctival nevus plus 
pinguecula.  The veteran followed up in July.  The veteran 
passed the Worth 4 dot test and the result of the Stereo 
Fly test was 8/9.  Visual acuity was measured at 20/20 
bilaterally in both near and far.  The impression was 
within normal limits and concerned re: nevus plus 
pinguecula.  

The veteran's blood pressure was measured on various 
occasions when the veteran presented for treatment for 
unrelated complaints, such as digestive problems, cold and 
coughing complaints, a nose bleed, back complaints, sore 
throat.  The veteran's blood pressure readings were as 
follows: 98/66 (January 1978); 120/86 (April 1979); 126/90 
(April 1980); 130/80 (May 1980); 126/78 (August 1980); 
108/60 (October 1980); and 106/58 (October 1980).

In December 1980, the veteran complained of photophobia.  
Visual acuity was 20/20 without correction.  Physical 
examination showed full extraocular movement.  His pupils 
were normal.  A conjunctival nevus temp was noted on the 
left sclera.  A family history of hypertension was noted.  
The veteran was not on any medication.  Lenses were clear.  
There was no staining or foreign bodies.  No treatment was 
given.

Blood pressure was recorded as 110/70 in January 1981.  
The veteran underwent a periodic physical examination in 
January 1981, which showed his blood pressure at 118/62.  
His blood pressure was recorded as 100/64 and 112/86 on 
two outpatient visits in April 1981.  The veteran 
underwent a separation physical examination in April 1981, 
which is dated, but unsigned.  The recorded blood pressure 
was 110/82.  The corresponding Report of Medical History 
indicates photophobia.  It also reflects that the veteran 
reported trouble with occasional palpitations and being 
nervous all the time.  The veteran's blood pressure was 
recorded as 110/68 in May 1981.

Post-service, the veteran underwent an employment physical 
examination for the United States Postal Service in June 
1981.  Blood pressure was recorded as 130/70.  Clinical 
evaluation of the eyes, ophthalmoscopic, pupils, ocular 
motility, lungs and chest, and heart was normal.  

The veteran underwent a C & P physical examination in 
October 1982.  The veteran reported no complaints relating 
to blood pressure, heart problems, or eye problems.  
Physical examination indicated the eyes were grossly 
normal.  The heart was regular with good sounds. There 
were no murmurs.  The apex was within the left 
midclavicular line.  Blood pressure was 120/78 while 
sitting.  Readings in conjunction with exercise was not 
indicated.

VA outpatient records indicate several clinic visits for 
ear, nose, and throat complaints between October 1982 to 
May 1986.  Blood pressure was recorded as 120/62 in 
October 1982.  It was 154/80 in March 1983.  

C.A. shows receipts for office visits, a cardiac 
consultation, chest X-ray, and Holter monitors from 
December 1984 to January 1985.  The diagnosis is listed as 
subjective arrhythmias.  

VA outpatient records indicate a chest X-ray taken in May 
1986 was interpreted to show normal cardiac size with left 
ventricular enlargement without decompensation at that 
time. 

Army National Guard records show the implementation of a 
physical profile in July 1992 for hypertension.  The 
indicated assignment limitation was no strenuous exercise.  
His physician notes.  The veteran underwent a periodic 
over 38 physical examination in July 1997.  Clinical 
evaluation was normal.  Distant vision was 20/200 on the 
right and 20/70 on the left.  Near vision was 20/20 both 
eyes.  Summary of defects noted hypertension controlled 
with 5 milligrams (mg) of Vasotec daily.  Mild left 
ventricular hypertrophy and "Non-sp ST-T wave changes were 
also noted.  Follow-up with a private physician was 
recommended.  The veteran was evaluated for non-specific 
complaint, including chest pain.  He had undergone an 
exercise test, which showed good exercise tolerance, 
adequate heart rate and blood pressure response.  An 
exercise EKG (electrocardiogram) showed abnormal ST 
(illegible), no significant myocardial defects, and mild 
hypokenia of the septum.  It was noted that the veteran 
was presently treated for mild hypertension and 
hyperlipidemia; he takes nitroglycerine for relief of non-
specific, vague chest pain.  The impression was 
considerable anxiety state, mild degree of coronary artery 
disease, probable hypertension and hypercholesterolemia.  
The veteran was placed on a physical profile in May 1999 
for angina pectoris, coronary artery disease, and 
hypercholesterolemia.  The limitations were to run at own 
pace and no running for prolonged periods.

Dr. M.O.L. wrote in May 1999 that the veteran has been 
under his care for hypertension since 1992.  Dr. L. 
indicated that the hypertension was under control with his 
present medication.

The veteran underwent a VA C & P physical examination in 
August 1999.   The Ophthalmology note indicates.  The 
notes indicate that the veteran reported a history of 
working with a laser, but did not know what type.  He 
wears glasses and had his last prescription two years 
earlier.  The history indicates no diabetes mellitus or 
hypertension.  The veteran's current complaints included 
blurred visual acuity, sensitivity to light, and epiphora 
left eye.  The examination included visual acuity and slit 
lamp examination.  Pupils were within normal limits with 
no afferent pupillary defect.  Tonometry was 12 in both 
eyes and motility was full.  Visual field was full in both 
eyes.  The veteran was orthotropic near and far.  Lids, 
lashes, and lacrimal gland were clear in both eyes.  
Conjunctiva was clear in both eyes.  Cornea was clear and 
both eyes and there was decreased tear film in both eyes.  
Anterior chamber was deep and quiet in both eyes.  Iris 
and lens were clear in both eyes.  Vitreous and macula 
were clear.  The diagnoses were as follows:  
(1) refractive error both eyes, (2) glaucoma suspect 
secondary to C/D (cup to disc) ratio, and (3) dry eyes.

VA Medical Center (VAMC) Pharmacy forms indicate that the 
veteran was prescribed Artifical Tear and erythromycin 
ointment in August 1999.

The veteran testified at a local RO hearing in June 2000.  
The testimony pertinent to the claims of service 
connection for hypertensive heart condition and service 
connection for myopic presbyopia, indicates as follows:

The veteran was treated in service between 1978 and 1981 
for borderline hypertension.  In 1983, he was working at 
VA Hospital in Long Beach; he had hypertension, for which, 
he went to a civilian doctor.  In 1982, while on active 
duty for training, he was diagnosed with hypertension and 
referred to his private medical doctor.  (T. at p. 2).  
The veteran saw his doctor in 1984 and from 1992 until 
now.  He was not treated for his eyes in service.  While 
he was stationed at Hunter Liggitt, he did experiments 
with laser beams in 24-hour operations.  He thinks the 
lasers contributed to his current eye disorder.  (T. at p. 
3).  He had no medical diagnosis at that time.  (T. at p. 
4).  He currently is photophobic and his eyes get red; he 
also gets headaches.  (T. at pp. 5-6).  While on active 
duty for training in 1992, his left hand became numb and 
he felt dizzy.  He was rushed to the hospital.  He was put 
on a physical profile.  (T. at pp. 6-7).  

Dr. A.L.F. reported in a letter dated in May 2001 that he 
performed an eye examination on the veteran at that time.  
The veteran's current complaints included blurring near 
and far, light sensitivity, and tearing in his left eye.  
He indicated that he had been experiencing the watering 
and light sensitivity for a long time.  Dr. F. performed a 
physical examination, which included visual acuity at 
distance and near, refraction, slit lamp biomicroscopy, 
direct ophthalmoscopy, a fundus examination, and 
intraocular pressures.  The veteran had normal papillary 
reflexes, normal color vision, normal ocular motility, 
normal stereopsis, full visual fields, and no significant 
phoria evident for both eyes.  Lids, conjunctiva, and 
corneas were clear.  Lens and vitreous were clear.  The 
diagnosis was myopic presbyopia, with mild photophobia 
both eyes.

A letter from Dr. A.G., dated in June 2001, indicates that 
the veteran was under his care in the 1980s for 
psychological problems and was treated with psychotropic 
medications.  Dr. G. states that he does not have access 
to the veteran's records at present, as he had not been 
treating the veteran for over the last 10 years.

Dr. M.O.L. indicated in a letter, dated in January 2002, 
that the veteran's hypertension was diagnosed in the early 
1980s, which is when he began the treatment under my care.  
Dr. L. stated that he no longer has the records, however, 
because they were destroyed in accordance with the statute 
of limitation for keeping records.  He reported that the 
veteran is still under his care for hypertension.

Outpatient records from Dr. M.O.L., the veteran's private 
doctor, show treatment for hypertension beginning in 
August 1992 through January 2002.  The records indicate 
that the veteran has continuously been on medication for 
hypertension since August 1992.

R.F.T., USN, Ret., wrote a lay statement dated in March 
2002.  His statement indicates that he met the veteran in 
May 1982 and they have worked together as co-workers for 
the last 20 years.  He states that he is aware of the 
veteran's diagnosis and treatment for hypertension.  He 
indicates that the veteran was a pleasure to work with and 
that the veteran trained him to do another job since his 
last injury.

II.  Analysis

A review of the record reflects that the veteran's 
personal physician, Dr. M.O.L., first treated the veteran 
for hypertension in the early 1980s.  Dr. L. indicated 
that he was unable to provide the veteran's records back 
to the beginning of treatment because the records have 
been destroyed.  Dr. L also reported that the first 
diagnosis of hypertension was made in the early 1980s.  
Service medical records demonstrate blood pressure 
readings in the normal range, except for one reading in 
April 1990 of 126/90.  Service medical records are 
negative for any diagnosis of hypertension, borderline or 
otherwise.  The records are also negative for any referral 
or note of concern over the veteran's blood pressure 
readings.  Cardiovascular-renal disease, including 
hypertension, however, may be presumptively connected to 
service if the disease is manifested to a compensable 
degree within one year of service.  38 C.F.R. 
§§ 3.307(a), 3.309 (a).  The records show three blood 
pressure readings within one year of service.  On each 
occasion the record reveals no diagnosis of hypertension, 
no note of concern with the blood pressure readings, and 
no referral for further evaluation.  Thus, while Dr. L's 
memory dates the initial diagnosis to the "early 1980s," 
there is nothing of record to indicate that hypertension 
was diagnosed within one year of service.  Accordingly, 
the Board can not find service connection for 
hypertension.  In this circumstance, where the clear 
weight of the most probative evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002).

With regard to the claim for service connection for myopic 
presbyopia, the veteran testified that he thought the 
lasers that he worked with at Hunter Liggitt caused his 
current eye disorder.  The Board notes that any such 
assertion made by the veteran is not competent evidence.  
The Court has held that a lay person is not competent to 
make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  According to Dorland's Illustrated 
Medical Dictionary, (29th Ed., 2000) at page 1171, 1453, 
myopia is an error of refraction or nearsightedness; 
presbyopia is defined as impairment of vision due to 
advancing years or to old age.  By definition, myopic 
presbyopia is a congenital or developmental defect.   An 
eye disability manifested by refractive error may be 
service connected where there is evidence of superimposed 
injury or disease during service that resulted in the 
refractive error.  See Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993); VAOPGCPREC 82-90; 55 Fed. Reg. 45,711 
(1990).  By contrast, mere developmental refractive error 
of the eye is not considered a disability under the law 
for purposes of entitlement to VA compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9 (2002).  

A review of the veteran's service medical records 
indicates a finding of diminished distant vision both 
eyes, uncorrected when the veteran was examined for 
enlistment in October 1974.  Thereafter, all tests of 
visual acuity in service showed 20/20 vision both near and 
far.  Distant vision of 20/200 on the right and 20/70 on 
the left was not of record until July 1997, some 16 years 
after active service.  Myopic presbyopia was not diagnosed 
until May 2001.  Thus, the record fails to demonstrate 
that the veteran had a chronic disability of refractive 
error of the eye in service, which arose from a 
superimposed injury or disease.  With respect to the claim 
for service connection for myopic presbyopia, the positive 
and negative evidence for and against the claim is not in 
approximate balance.  Accordingly, the benefit of the 
doubt doctrine is not for application.  





ORDER

An increased evaluation for residuals of septoplasty in 
excess of 10 percent is denied.

Service connection for hypertension with heart disease is 
denied.

Service connection for an eye condition is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

